Citation Nr: 1534466	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for right rotator cuff tendonitis prior to January 22, 2008.
 
2.  Entitlement to an increased evaluation greater than 30 percent for right rotator cuff tendonitis on and after January 22, 2008.
 
3.  Entitlement to an initial evaluation greater than 20 percent for left rotator cuff tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to July 1995, from December 2000 to November 2001, and from February 2002 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO) 

In October 2013 the Board rendered a decision on the Veteran's appeal.  In September 2014 the United States Court of Appeals for Veterans Claims (Court) remanded the Board's decision with regard to the issues of entitlement to an initial evaluation greater than 20 percent for right rotator cuff tendonitis prior to January 22, 2008; entitlement to an increased evaluation greater than 30 percent for right rotator cuff tendonitis on and after January 22, 2008; entitlement to an initial evaluation greater than 20 percent for left rotator cuff tendonitis pursuant to a Joint Motion for Partial Remand (Joint Motion).  

Despite the fact that the Veteran is already in recepit of special monthly compensation (SMC) at the S-1 level, the Joint Motion stated that the issue of entitlement to SMC based on the need for aid and attendance or being housebound has been raised by the record.  This issue has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2014).  In October 2013, the Board issued a decision which denied the issues of entitlement to an initial evaluation greater than 20 percent for right rotator cuff tendonitis prior to January 22, 2008; entitlement to an increased evaluation greater than 30 percent for right rotator cuff tendonitis on and after 

January 22, 2008; entitlement to an initial evaluation greater than 20 percent for left rotator cuff tendonitis.  The Veteran subsequently appealed the Board's decision to the Court.  In September 2014, the Court granted a Joint Motion, remanding these issues to the Board for compliance with the Joint Motion.  Accordingly, the Board's October 2013 decision is vacated herein, and a new decision on these issues will be entered as if the October 2013 decision with regard to these issues had never been issued.


REMAND

The September 2014 Joint Motion asserted that the November 2005 and January 2008 VA examinations were inadequate for rating purposes because the examiners failed to render "findings in terms of additional range-of-motion loss due to repetitive use, or at very least fails to explain why such a determination is not feasible . . . ."  

The Joint Motion indicated that the Veteran must be afforded an adequate examination, or that the prior 2005 and/or 2007 examination reports should be returned to the previous examiners for clarification.  The Board does not believe that asking a VA examiner to attempt to recall a specific examination from over a decade ago, in order to provide comment and clarification, is feasible.  Accordingly, remand is required for another VA examination to be conducted.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected bilateral shoulder disabilities.  The claims file, and any electronic records, must be available for review by the examiner must specify in the examination report that the file has been reviewed.  All indicated testing must be conducted.  The examiner must conduct full range 

of motion studies of the shoulders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be conducted using repetitive motions and any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The determinations with respect to functional impairment, if feasible, must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render the requested opinions without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

